    Case: 19-60901    Document: 00515260807     Page: 1   Date Filed: 01/07/2020




         IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT

                             ___________________

                                No. 19-60901
                             ___________________

In re: ROBERT LENOIR,                                      A True Copy
                                                           Certified order issued Jan 07, 2020
            Movant
                                                           Clerk, U.S. Court of Appeals, Fifth Circuit
                          ________________________

           Authorization to file Successive Habeas Corpus Petition

                          ________________________

CLERK'S OFFICE:

      Authorization to file a successive habeas corpus petition is dismissed for
failure to comply with this Court's notice of December 6, 2019.


                                      LYLE W. CAYCE
                                      Clerk of the United States Court
                                      of Appeals for the Fifth Circuit


                                      By: _________________________
                                      Majella A. Sutton, Deputy Clerk

                         ENTERED AT THE DIRECTION OF THE COURT
      Case: 19-60901    Document: 00515260806         Page: 1   Date Filed: 01/07/2020




                       United States Court of Appeals
                                   FIFTH CIRCUIT
                                OFFICE OF THE CLERK
LYLE W. CAYCE                                                          TEL. 504-310-7700
CLERK                                                               600 S. MAESTRI PLACE,
                                                                            Suite 115
                                                                   NEW ORLEANS, LA 70130

                               January 07, 2020


Mr. David Crews
Northern District of Mississippi, Aberdeen
United States District Court
301 W. Commerce Street
Aberdeen, MS 39730

       No. 19-60901       In re: Robert Lenoir
                          USDC No. 1:19-CV-209


Dear Mr. Crews,
Enclosed is a copy of the judgment issued as the mandate.


                                    Sincerely,
                                    LYLE W. CAYCE, Clerk


                                    By: _________________________
                                    Majella A. Sutton, Deputy Clerk
                                    504-310-7680
cc:
       Mr. Robert Lenoir
